Anderson, J.,
delivered the opinion of the court.
There is involved in this case the constitutionality of section 1721, chapter 39 (“Chancery Court Drainage *742District Chapter”), Code 1906, in so far as it affects public roads. That section is as follows: “If, in the organization of said drainage district, and the construction of ditches and drains thereunder, any public road or railroad or turnpike road shall be benefited by the said system of drainage,- the said commissioners shall have the right to assess the said road, public road, railroad or turnpike road such amount as they may deem said roads or railroads benefited, which assessment shall be made at the time of assessing the lands of said district, and said roads or railroads shall have the right to appear and make objection as landowners in said district at the time of hearing objections to such assessment.” The Black Creek drainage district, in Holmes county, was. duly organized under the -provisions of that chapter. The drainage commissioners assessed the county for benefits to its public roads traversing said districts, as follows: “Plolmes county, -Mississippi, for benefit to the Howard turnpike, fifteen hundred dollars; Plolmes county, Mississippi, for benefit to the Tipton public turnpike, five hundred dollars.” This assessment was approved, by decree of the chancellor- rendered in vacation, in accordance with said chapter 39, from which decree the county appeals to this court. Section 170 of the Constitution provides, among other things: “The board of supervisors shall have full jurisdiction over roads, ferries and bridges, ■ to be exercised in accordance with such regulations as the legislature may prescribe, and perform such other duties as may be required by law.” It is contended, on behalf of the county, that in so far as section 1721, Code of 1906, confers on the drainage commissioners power to assess the public roads with such amount as they may deem said roads benefited by the drainage district is violative of the above clause of section 170 of the Constitution, because thereby the board of supervisors is deprived to that extent of jurisdiction over such roads. It was held in Jefferson County v. *743Arrighi, 54 Miss. 668, that the jurisdiction of the hoard of supervisors over roads, ferries, and bridges, conferred by the Constitution, could be regulated by the legislature, but not taken away. The court said: “Jurisdiction over roads, ferries and bridges is by the Constitution conferred upon the board of supervisors, just as equity jurisdiction is conferred upon the courts of chancery and appellate jurisdiction upon this court. It is not within the power of the legislature to take away these several jurisdictions, or bestow them upon other tribunals; but, by virtue of its possession of the general legislative authority of the state, it may prescribe the mode and manner in which these several jurisdictions shall be exercised, and the regulations prescribed will be obligatory, unless they amount practically to deprivation of power.”
In Seal v. Donnelly, 60 Miss. 659, the court held that the right to deal with roads, ferries, and bridges could not be taken away from the board of supervisors and confided in another magistracy, but that the mode and manner of the exercise of such right could be regulated by the legislature. Is section 1721 a mere regulation of the manner of the exercise of this constitutional power conferred on the board of supervisors, or does it amount to a deprivation or abridgment of such power? If the latter, the statute is unconstitutional; if the former, it is valid. The statute expressly confers, in clear and unmistakable terms power on the drainage commissioners to determine to ■ what extent, if any, the public roads traversing the drainage district are benefited by the system of drains, and to assess such roads with such amounts as they may deem they are so benefited, which is made a charge on all the taxpayers of the county. The assessment of such benefits is not made subject to the approval of the board of supervisors. By the statute the supervisors are deprived of all power whatever to determine whether such roads are benefited, and, if so, *744how much, and. the sum with which the county is to be charged on account of such benefits. In other words, to the extent provided by the statute, the jurisdiction of the public roads, in these drainage districts, is taken away from the board of supervisors and" conferred on the drainage commissioners. In .our judgment, it would be hard to conceive of a statute more clearly violative of the clause in question of section 170 of the Constitution.
However, neither the remainder of this section nor the other provisions of chapter 39 are affected by the unconstitutionality of the provision under consideration. The invalid portion of the statute is clearly separable from the balance, and there is left a consistent drainage scheme, which doubtless the legislature would have adopted, had it known it was without power to pass this provision here condemned as unconstitutional.

Reversed and remanded.

Mayes, C. J., dissents.